Title: To James Madison from an Unidentified Correspondent, [19 November] 1812
From: 
To: Madison, James


Sir[19 November 1812]
Since the perusal of your late Message, I have been led to reflect upon the actual situation of our country, of which your communication to Congress professes to be a faithful exposition; and as I cannot bring my mind to the same results with your Excellency, I trust you will allow me the liberty of expressing some doubts, with my reasons for them, in regard to the prosperous state of our affairs, so highly vaunted in the message. I would premise, in the first place, that a sagacious statesman never calculates upon, or takes comfort from, the casual or unlooked for circumstances which, for a time only, may afford some relief to his country, or shed an evanescent lustre upon its affairs.
In one of your concluding paragraphs you say—“The situation of our country is not without its difficulties; though it abounds in animating considerations, of which the view here presented of our pecuniary resources is an example.” What other example you could quote as holding forth “animating considerations,” I am at a loss to conjecture; and of this particular, when examined, there may not be much cause for exultation. You state the receipts for the past year in a gross sum of 16,500,000, of which sum 5,850,000 dollars arises from a loan, leaving an actual revenue of 10,650,000. As I am now ignorant of the particular sources from whence this revenue is derived, I can only say that it must, in a great measure, arise from importations made previous to the declaration of war, and assisted latterly by a double duty. You further state that the “late unexpected importations of British manufactures will render the revenue of the ensuing year more productive than could have been anticipated”—And now from these facts and circumstances what cause is there for animating reflections? Mr. Gallatin has doubtless informed your Excellency how difficult he found it, after repeated trials, to obtain the amount of the loan; and in what manner the residue of it, not yet received into the Treasury, has been disposed of, I know not—but certain it is, that at this moment the books are open for subscriptions, “in sums to suit purchasers,” upon the original terms. So that if any Banks, or others, have engaged to take the amount deficient, they are willing to share the advantage with any applicant. And what is there animating in this prospect? Why truly that with six months labour, the government has borrowed as much money as, under other circumstances, might have been obtained in as many hours. And with regard to the revenue—because an “unexpected importation of British manufactures” has been made, which, with a double duty, will for a moment replenish the coffers of the treasury, we are called upon to regard this casual, unexpected circumstance as an “animating consideration.” Verily, this is short sighted calculation. I will allow, however, that upon the eve of an important election, it would not be good policy to say any thing concerning direct taxes and increased burdens. The foregoing observations apply only to the government; and now one word for the people. Is it an “animating ⟨consi⟩deration” with them, bowed down as they are under the accumulated pressure of this disastrous war, with their commerce, their navigation, and their accustomed means of support entirely cut off, and with the price of all taxable commodities and the necessaries of life enhanced by double duties, that their government, with the aid of these fortuitous and burdensome expedients, and the further hope of borrowing, will be enabled to exist one short year, without the necessity of resorting by direct taxes to an already impoverished community? Is it an “animating consideration” with either the government or people, that after expending their blood and treasure in this unnecessary and hopeless war, they and their posterity are to be loaded with an enormous publick debt, which will require many years of uninterrupted peace to lessen or discharge? So much for the prosperous state of our finances. Let us now look at the army. Your Excellency confesses that a “partial success” only has attended the recruiting service; and that owing to the plentiful lack of patriotism, volunteers cannot be relied upon as an effective force. Is this an “animating consideration” with the government? I will allow that with the people it is; and I can further inform your Excellency, that additional pay will gain you but few soldiers, and that nothing but absolute starvation staring the people in the face, will induce any portion of them to enter the ranks in this war of conquest, which has been so wickedly waged. And your Excellency will learn also that the people rejoice in that “novel and unfortunate exposition of the constitution,” as it is termed, which denies to the President the use of the militia for any and all purposes to which he may choose to compel them; and although your Excellency speaks with some complacency of “large and permanent military establishments,” as a last resource, the people are consoled with the reflection that the militia are not now to be converted into a standing army, and that there is yet some prospect of maintaining their liberties.
Without adverting to the adroit manner in which your Excellency dismisses the capture of two armies, and passing over other parts of your message, I will only ask your Excellency, in what sense you intended the people should understand that part of it which relates to the proposition for an armistice and the impressment of seamen. With regard to the latter, the grievance has been generally understood as affecting American seamen, and when you say that the British government declined the overture “from an avowed repugnance to a suspension of the practice of impressment during the armistice,” did you intend that the people should be led to believe that England still insists upon a right to impress American seamen? If you did thus intend, I am apprehensive the facts will not justify you in this disingenuous statement. On the contrary, the British claim no such right, notwithstanding mistakes may have been made in the exercise of their undoubted right of taking their own seamen. I can hardly believe that a war can ever be necessary or just which is waged for the purpose of protecting under our flag any other than native Americans. Nor do I deem it necessary to mislead and inflame the public mind upon the only remaining point of dispute between Great-Britain and this country.
One of the People.
